DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 16, 2022 has been entered. Claims 1-10 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed May 17, 2022.
Response to Arguments
Applicant’s arguments, filed August 16, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive to the extent that neither Moeller nor Milheim teaches the new limitations of amended claim 1. Therefore, the rejection has been withdrawn.  However, Kawamura, which was cited in the rejection of claim 10 in the Non-Final Office Action mailed May 17, 2022, does teach the new limitations of amended claim 1. See rejection below for more details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Moeller.
Regarding claim 1, Kawamura teaches an axial gap motor (“The present invention relates to an axial gap motor”, [0001]) comprising: 
a shaft (“According to the axial gap motor of the present invention, in a rotor frame including a shaft coupled to an external drive shaft and to which torque is transmitted, and a rim connected to the shaft through a plurality of ribs, the ribs have radial inner ends mounted and fixed into shaft side rib mounting holes”, [0009]) extending along a rotation axis (Fig. 1, O); 
a rotor (Fig. 1, 11) including a hub (Fig. 1, part of 11 where shaft 34 is inserted), 
an annular rim (Fig. 1. 37), 
a coupling section (Fig. 1, section where magnets 42 insert) coupling the hub and the rim, and 
a magnet (Fig. 1, 42) held by the rim, the rotor rotating around the rotation axis together with the shaft (“The present invention relates to an axial gap motor including a rotor rotatable about a rotation axis”, [0008]); and 
a first stator (Fig. 1, 12 on the right side of the figure) with coils (i.e “windings”) (“Each stator 12 includes a substantially annular plate-shaped yoke 21, a plurality of teeth 22, . . . , and 22, and stator windings (not shown in the figure) mounted between appropriate teeth 22 and 22”, [0048]) disposed on the upper side (Fig. 1, left side of figure) of the rotor to be separated from the rotor with a gap in an axial direction parallel to the rotation axis, a second stator (Fig. 1, 12 on the left side of the figure) with coils disposed on the lower side (Fig. 1, right side of figure) of the rotor to be separated from the rotor with a gap in an axial direction parallel to the rotation axis (Fig. 1, space between 12 and 11 extends parallel to O), wherein the first and second stators are disposed to hold the rotor from above and below. 

    PNG
    media_image1.png
    502
    710
    media_image1.png
    Greyscale

  Kawamura does not teach wherein a reinforcing member is provided in the coupling section.
	Moeller teaches an axial gap motor (“The electrical machine may be an axial flux electrical machine”, [0055]) comprising a rotor (Fig. 1b, 11) including a hub (Fig. 1a, the section formed by the ring of fasteners 15), an annular rim (Fig. 1b, 3), a coupling section coupling the hub and the rim (Fig. 1b, the unlabeled region between 3 and 15), and a magnet held by the rim (Fig. 1b, 4), wherein a reinforcing member is provided in the coupling section (Fig. 1b, 16)(“Each support ring 16 acts to stiffen the yoke ring 3 which is mounted to it, to prevent it from flexing under magnetic forces. This is advantageous since in being formed of SMC, the yoke rings 3 are somewhat brittle. The support rings 16 therefore help to prevent damage to the yoke rings 3. Each support ring 16, like the yoke rings 3, is annular in shape”, [0130]).

    PNG
    media_image2.png
    492
    923
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    821
    829
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the axial gap motor of Kawamura to include a reinforcing member in the coupling section as taught by Moeller. 
	This would have the advantage of mechanically reinforcing a relative brittle part of the motor (see quote of Moeller [0130] above). 
	Regarding claim 2, Kawamura in view of Moeller teaches the axial gap motor according to claim 1.
Kawamura does not teach wherein the reinforcing member is provided from the coupling section to the rim.
Moeller further teaches wherein the reinforcing member (Fig. 1b, 16) is provided from the coupling section (Fig. 1b, space between 15 and 3) to the rim (Fig. 1b, 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the axial gap motor of Kawamura in view of Moeller to have the reinforcing member cover the regions as taught by Moeller. 
This would have the advantage of mechanically reinforcing a relative brittle part of the motor (see quote of Moeller [0130] above).
Regarding claim 3, Kawamura in view of Moeller teaches the axial gap motor according to claim 1. 
Kawamura does not teach wherein the reinforcing member is provided between the magnet and the stator.
Moeller further teaches wherein the reinforcing member (Fig. 1b, 16) is provided between the magnet (Fig. 1b, 4) and the stator (Fig. 1b, 17).
Moeller further teaches wherein the reinforcing member (Fig. 1b, 16) is provided from the coupling section (Fig. 1b, space between 15 and 3) to the rim (Fig. 1b, 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the axial gap motor of Kawamura in view of Moeller to have the reinforcing member placed in the manner taught by Moeller. 
This would have the advantage of mechanically reinforcing a relative brittle part of the motor (see quote of Moeller [0130] above).
Regarding claim 6, Kawamura in view of Moeller teaches the axial gap motor according to claim 1. 
Kawamura does not teach wherein the reinforcing member is provided on at least one of an upper surface of the coupling section and a lower surface of the coupling section.
Moeller further teaches wherein the reinforcing member is provided on an upper surface (Fig. 1b, axial top end of 3) facing one end side of the rotation axis (the axially top end side of the rotation axis). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the axial gap motor of Kawamura in view of Moeller to have the reinforcing member placed in the manner taught by Moeller. 
This would have the advantage of mechanically reinforcing a relative brittle part of the motor (see quote of Moeller [0130] above).
Regarding claim 8, Kawamura in view of Moeller teaches the axial gap motor according to claim 1.
Kawamura further teaches wherein the coupling section includes a plurality of beams (Fig. 2, 35) radially extending from the hub.

    PNG
    media_image4.png
    469
    471
    media_image4.png
    Greyscale

Regarding claim 10, Kawamura in view of Moeller teaches the axial gap motor according to claim 8.
Kawamura further teaches wherein the coupling section (Fig. 2, portion where the beams 35 are located) includes a first portion (Fig. 4, 35 straight section) and a second portion (Fig. 4, 35a and 35b), lengths of which in a direction orthogonal to both of the rotation axis and an axis on which the beams extends are different from each other (the length of the two portions are different in the horizontal direction of Fig. 4).


    PNG
    media_image5.png
    724
    486
    media_image5.png
    Greyscale

Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Milheim.
Regarding claim 1, Kawamura teaches an axial gap motor (“The present invention relates to an axial gap motor”, [0001]) comprising: 
a shaft (“According to the axial gap motor of the present invention, in a rotor frame including a shaft coupled to an external drive shaft and to which torque is transmitted, and a rim connected to the shaft through a plurality of ribs, the ribs have radial inner ends mounted and fixed into shaft side rib mounting holes”, [0009]) extending along a rotation axis (Fig. 1, O); 
a rotor (Fig. 1, 11) including a hub (Fig. 1, part of 11 where shaft 34 is inserted), 
an annular rim (Fig. 1. 37), 
a coupling section (Fig. 1, section where magnets 42 insert) coupling the hub and the rim, and 
a magnet (Fig. 1, 42) held by the rim, the rotor rotating around the rotation axis together with the shaft (“The present invention relates to an axial gap motor including a rotor rotatable about a rotation axis”, [0008]); and 
a first stator (Fig. 1, 12 on the right side of the figure) with coils (i.e “windings”) (“Each stator 12 includes a substantially annular plate-shaped yoke 21, a plurality of teeth 22, . . . , and 22, and stator windings (not shown in the figure) mounted between appropriate teeth 22 and 22”, [0048]) disposed on the upper side (Fig. 1, left side of figure) of the rotor to be separated from the rotor with a gap in an axial direction parallel to the rotation axis, a second stator (Fig. 1, 12 on the left side of the figure) with coils disposed on the lower side (Fig. 1, right side of figure) of the rotor to be separated from the rotor with a gap in an axial direction parallel to the rotation axis (Fig. 1, space between 12 and 11 extends parallel to O), wherein the first and second stators are disposed to hold the rotor from above and below. 
  Kawamura does not teach wherein a reinforcing member is provided in the coupling section.
Milheim teaches an axial gap motor (Fig. 4, 400) comprising a rotor (Fig. 4, the combination of 422, 102a, 102b, 406a, and 406b) including a hub (Fig. 4, 422), an annular rim (Fig. 4, the section that holds 102a and 102b), a coupling section coupling the hub and the rim (Fig. 4, the unlabeled white portion between 422 and 102a or 102b), and a magnet (Fig. 4, 102a and 102b) held by the rim wherein a reinforcing member (Fig. 4, 406a and 406b) is provided in the coupling section.

    PNG
    media_image6.png
    575
    988
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the axial gap motor of Kawamura to include a reinforcing member in the coupling section as taught by Milheim.
This would have the advantage of reducing the mechanical stress experienced by the rotor magnets (“When the rotor plate 406 neared the magnet 102, the magnetic attraction caused the magnet 406 to assume the deflected shape of the rotor plate 406. Due to the magnets' much lower elastic modulus compared with steel, the rotor plate 406 did not deflect significantly and the stresses induced in the magnet were much lower than yield stress”, [0044]). 
Regarding claim 4, Kawamura in view of Milheim teaches the axial gap motor according to claim 1. 
Kawamura does not teach wherein the reinforcing member is provided from the coupling section to a position closer to the shaft than the magnet.
Milheim further teaches wherein the reinforcing member (Fig. 4, 406a and 406b) is provided from the coupling section (Fig. 4, unlabeled white space between 422 and 102a or 102b) to a position (Fig. 4, 422) closer to the shaft than the magnet. 
Claims must be interpreted according to their broadest reasonable interpretation consistent with the specification (see MPEP 904.01). For the purposes of this rejection, claim 4 is being interpreted broadly to require the reinforcing member be provided from at least the coupling section to a position closer to the shaft than the magnet and can extend further than the distance outlined in this claim. If the claim was amended to require the reinforcing member to not also cover the magnet (as in Fig. 8 of the applicant’s disclosure) then Milheim would no longer read on this limitation claim 4. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the axial gap motor of Kawamura in view of Milheim to include a reinforcing member in the coupling section in the configuration taught by Milheim.
This would have the advantage of reducing the mechanical stress experienced by the rotor magnets (“When the rotor plate 406 neared the magnet 102, the magnetic attraction caused the magnet 406 to assume the deflected shape of the rotor plate 406. Due to the magnets' much lower elastic modulus compared with steel, the rotor plate 406 did not deflect significantly and the stresses induced in the magnet were much lower than yield stress”, [0044]). 
Regarding claim 5, Kawamura in view of Milheim teaches the axial gap motor according to claim 1. 
Kawamura does not teach wherein the reinforcing member includes an electromagnetic steel plate
Milheim further teaches wherein the reinforcing member includes an electromagnetic steel plate (“When the rotor plate 406 neared the magnet 102, the magnetic attraction caused the magnet 406 to assume the deflected shape of the rotor plate 406. Due to the magnets' much lower elastic modulus compared with steel, the rotor plate 406 did not deflect significantly and the stresses induced in the magnet were much lower than yield stress”, [0044]) (this passage explicitly states the reinforcing member (“rotor plate”) is made of steel, and the fact that the rotor plate interacted magnetically with the magnet implies the steel must be electromagnetic). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the axial gap motor of Kawamura in view of Milheim to have the reinforcing section be made of electromagnetic steel as taught by Milheim.
This would have the advantage of reducing the mechanical stress experienced by the rotor magnets (“When the rotor plate 406 neared the magnet 102, the magnetic attraction caused the magnet 406 to assume the deflected shape of the rotor plate 406. Due to the magnets' much lower elastic modulus compared with steel, the rotor plate 406 did not deflect significantly and the stresses induced in the magnet were much lower than yield stress”, [0044]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Moeller and Asaka.
Regarding claim 7, Kawamura in view of Moeller teaches the axial gap motor according to claim 6.
Kawamura does not teach wherein the coupling section includes a recess opened in the first surface or the second surface.
Asaka teaches a rotor with recesses (Fig. 6B, 61) opened in an upper and lower surface of the coupling section (Fig. 6B is a side view of the rotor of Fig. 6A, 61). 

    PNG
    media_image7.png
    237
    476
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the coupling section of Kawamura in view of Moeller to have recesses in the first and second surface of the coupling section as taught by Asaka. 
This would have the advantage of reducing the weight of the machine (“In the invention, since the inner member is made from a material having high strength, the weight can be reduced by forming the inner member in a hollow shape. In this hollow shape, for example, the inner member comprises an inner ring portion having a shaft or a through hole for a shaft, and is formed by connecting the outer ring portion and the inner ring portion by ribs”, [0006]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Moeller and Langford.
Regarding claim 9, Kawamura in view of Moeller teaches the axial gap motor according to claim 8.
Kawamura does not teach wherein the reinforcing member is formed in a plate shape and couples the beams.
Langford teaches a rotor of an electric motor wherein a plate shaped reinforcing member (Fig. 7, 5) couples the beams (Fig. 7, 13). 

    PNG
    media_image8.png
    392
    250
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Moeller in view of Asaka to have the reinforcing member couple the beams as taught by Langford. 
This would have the advantage of providing additional mechanical support to the rotor. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834